NO. 07-06-0492-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      JULY 31, 2007

                          ______________________________


                     EMILIO H. CHAVEZ, JR., PH.D., APPELLANT

                                             V.

                           JENNY GLOBAL, LTD., APPELLEE


                        _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2006-536199; HONORABLE RUBEN REYES, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Emilio H. Chavez, Jr., Ph.D., an inmate proceeding pro se and in forma

pauperis, appeals the trial court’s order dismissing his suit against Appellee, Jenny Global,

Ltd., for want of prosecution. By his brief, Chavez requests, among other things, that this
Court issue declaratory relief and enforce a Rule 11 agreement. He does not, however,

challenge the trial court’s order of dismissal. We affirm.


       According to the limited record, on August 16, 2006, Chavez filed his live pleading

for employment discharge and declaratory relief. He alleged that Jenny Global, Ltd. had

terminated his contract services. He sought damages in the amount of sixty-six trillion,

nine hundred thirty-nine billion, two hundred four million, six hundred thousand dollars

($66,939,204,600,000).     Attached to his pleading were some hand-written exhibits,

including Chavez’s affidavit and a copy of a settlement agreement between Chavez and

Jenny Global, Ltd. According to Chavez’s affidavit, Jenny Global’s Board of Directors had

agreed to buy-out Chavez’s stocks, bonds, patents, inventions, licenses, agreements, and

royalties for the amount he sought in his pleading. The settlement agreement purports to

bear the signatures of Jenny Global’s Board Chairman and Chief Financial Officer (CFO),

as well as Chavez’s signature. The clerk’s record does not contain an answer from Jenny

Global, Ltd. to Chavez’s pleading.


       On December 20, 2006, the trial court signed an order dismissing Chavez’s suit for

want of prosecution. The order provides that it was entered pursuant to previous notice

to the parties and that no response was received by the deadline imposed.


       Chavez does not present an issue on appeal challenging the order of dismissal.

Instead, he argues that the Rule 11 settlement agreement on file with the trial court should

have been enforced. By his prayer, he requests this Court enforce the agreement and

                                             2
issue declaratory relief and injunctive relief requiring Jenny Global to comply with the terms

of the agreement, including payment of all costs. Jenny Global did not file a brief.


       A trial court has authority to dismiss a case for want of prosecution either under Rule

165a of the Texas Rules of Civil Procedure or its inherent power to maintain and control

its docket. Villarreal v. San Antonio Truck & Equip., 994 S.W.2d 628, 630 (Tex. 1999). We

review a trial court’s order of dismissal for abuse of discretion. MacGregor v. Rich, 941
S.W.2d 74, 75 (Tex. 1997). Given that Chavez has not challenged the trial court’s

discretion in dismissing his appeal, we affirm the order.


       Consequently, the trial court’s order is affirmed.




                                                  Patrick A. Pirtle
                                                      Justice




                                              3